580 So. 2d 899 (1991)
Julian WATTS, Appellant,
v.
STATE of Florida, Appellee.
No. 89-03308.
District Court of Appeal of Florida, Second District.
June 19, 1991.
James Marion Moorman, Public Defender, and Stephen Krosschell, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and William I. Munsey, Jr., Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
The appellant correctly contends that the trial court erred by applying the permitted guidelines sentencing range when sentencing for an offense that occurred before the permitted ranges came into effect. Washington v. State, 564 So. 2d 168 (Fla. 5th DCA 1990). Accordingly, we affirm the appellant's conviction for second degree murder but vacate the sentence. Upon remand, the court may consider imposing a departure sentence. See Fernandez v. State, 564 So. 2d 272 (Fla. 2d DCA 1990).
SCHOONOVER, C.J., and RYDER and CAMPBELL, JJ., concur.